DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1–5 in the reply filed on 10/13/2022 is acknowledged.
Claims 6–10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2022.

Specification
The disclosure is objected to because of the following informalities: throughout the Specification, Applicant has used “~” instead of “-“ when describing various ranges of values.   
Appropriate correction is required.
A substitute specification  the claims is required pursuant to 37 CFR 1.125(a) because the of the numerous corrections needed.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “inside” and “outside” in claim 1 are relative terms which render the claim indefinite. The terms “inside” and “outside” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear to the Examiner as to, or in what, the various layers of composite protective material are inside and outside.  If the claimed invention is merely directed to a support layer, a nanofiber antibacterial layer, and a skin-friendly layer, wherein the layers are successively arranged, the claim should be amended to remove the relative terms.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “~” in claim 3, is used by the claim to mean “to,” while the accepted meaning is “approximately.” The term is indefinite because the specification does not clearly redefine the term.  
Additionally, it is unclear to the Examiner how the claimed composite comprising an antibacterial layer may be used in epidemic prevention of COVID-19 when corona virus is a virus, not bacteria.
Claim 2 recites the limitation "graphene loaded on the…fabric" according to the composite protective material of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Instead, claim 1 recites “fabric loaded with graphene,” (emphasis added).
The terms “high branching degree” and “low branching degree” in claim 3 are relative terms which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim could be amended to be definite if the degree of branching between hyperbranched polyesters is described as having higher and lower degrees of branching relative to each other.
Claim 4 is indefinite as it is unclear to the Examiner whether the polyethylene polyamine is limited to one of (a) ethylenediamine, (b) diethylenetriamine, (c) triethylenetetramine, and (d) tetraethylene pentamine; OR  (a) ethylenediamine, (b) diethylenetriamine, (c) triethylenetetramine and tetraethylene pentamine due to the lack of use of an Oxford comma in the Markush group.  
Claim 5 is rejected as it is unclear as to what is meant by “polyester cotton.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,224,898 B1 to Balogh; CN 111235676 A to Chen; CN 110453494 A to Sha; CN 107190382 A to Gao.
Balogh is directed to an anti-microbial agent comprising dendritic polymer and nanosized inorganic materials Balogh at 3:55–65, 4:59–5:8.  Chen is directed to an anti-viral fabric comprising hydroxyl-terminated hyperbranched polyester and carboxyl-terminated oligomer polymers and graphene.  Gao is directed to a graphene-modified polyethylene terephthalate polymer fabric.  The references cited here represent prior art that is closely-related to the instantly claimed invention.  This prior art, however, neither anticipates, nor renders obvious the claimed invention because the references individually or collectively fail to teach or suggest a nanofiber antibacterial layer, wherein the nanofiber antibacterial layer comprises at least one layer of hydroxyl-terminated hyperbranched polyester nanofiber non-woven fabric loaded with graphene and at least one layer of carboxyl-terminated hyperbranched polyester nanofiber non-woven fabric loaded with graphene, such that the hydroxyl-terminated hyperbranched polyester nanofiber non-woven fabric and the carboxyl-terminated hyperbranched polyester nanofiber non-woven fabric are adjacently arranged, condensed, and crosslinked through the terminal hydroxyl and carboxyl groups to form a penetrating network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786